       Case 1:20-cv-00687-GTS-DJS Document 19 Filed 06/29/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

Association of Jewish Camp Operators,              )
                                                   )
Samuel Werzberger, MD, FAAP,                       )
                                                   )
Ariela Orkaby, MD, MPH,                            )
                                                   )
Beth Statfeld,                                     )
                                                   )
Gail Zahtz,                                        )
                                                   )
                 Plaintiffs,                       )
                                                   )
       v.                                          )    Case No. 1:20-CV-0687 (GLS-DJS)
                                                   )
Andrew M. Cuomo, Governor of the                   )
State of New York, in his official capacity,       )
                                                   )
                                                   )
                 Defendant.                        )
                                                   )

                          MOTION FOR PRO HAC VICE ADMISSION

       Pursuant to Local Rule 83.1(d), the undersigned attorney hereby moves the Court for an

Order admitting William Alexander Smith, Esq., an attorney admitted to practice before the courts

of the State of Georgia, to practice pro hac vice in connection with the above-captioned case.

       William Alexander Smith, Esq. is an attorney at the law firm Troutman Sanders LLP,

located in Atlanta, Georgia. Accompanying this motion is a Petition for Admission, Attorney

Registration Form, Certificate of Good Standing from the Supreme Court of the State of Georgia,

and the Declaration of Sponsor.

       This 26th day of June, 2020.
        Case 1:20-cv-00687-GTS-DJS Document 19 Filed 06/29/20 Page 2 of 3




                                     /s/ Avi Schick
                                     Avi Schick (2702470)
                                     avi.schick@troutman.com

                                     TROUTMAN SANDERS LLP
                                     875 Third Avenue
                                     New York, NY 10022
                                     (212) 704-6000

                                     Attorneys for Plaintiffs




                                        2
42550362v1
        Case 1:20-cv-00687-GTS-DJS Document 19 Filed 06/29/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify tha ton June 26, 2020, I electronically filed the foregoing Motion for Pro

Hac Vice Admission and accompanying documents using the CM/ECF system, which sent

electronic notification of such filing to all counsel of record in this case.

                                                /s/ Avi Schick
                                                Avi Schick (2702470)
                                                avi.schick@troutman.com




                                                   3
42550362v1
